Citation Nr: 1108759	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.

2.  Entitlement to service connection for colon cancer to include as due to herbicide exposure.

3.  Entitlement to VA disability compensation pursuant to 38 U.S.C.A. § 1151 for colon cancer.

REPRESENTATION

Veteran represented by:	Kathleen Day, Esquire


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to October 1970 and from April 1974 to February 1981, including service in the Republic of Vietnam for which he earned the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in December 2010, when it was remanded for further development, to include affording the Veteran an opportunity to appear at a hearing before the Board.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In accordance with the remand directive, a hearing was scheduled in January 2011, and the Veteran was properly notified of the date, time, and other arrangements for the hearing at his address of record, but he failed to appear.  Therefore the Board deems the request for a hearing waived.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran seeks service connection for a psychiatric disorder to include posttraumatic stress disorder based on his experiences in Vietnam.  



The current record contains conflicting evidence on whether the Veteran has posttraumatic stress disorder.  As the evidence is insufficient to decide the claim, further development under the duty to assist is needed.

On the claim for VA disability compensation pursuant to 38 U.S.C.A. § 1151, the RO obtained an opinion regarding the standard of VA care, but the opinion was limited to VA treatment in February 2005.  The Veteran argues that the basis for his claim is VA treatment before 2005, which requires additional development under the duty to assist. 

A determination on the claim of service connection for colon cancer to include as due to herbicide exposure is deferred until the requested development is completed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to include psychological testing to determine:

a).  Whether the Veteran has posttraumatic stress disorder and, if so, whether posttraumatic stress disorder is related to the in-service stressors, pertaining to the Veteran's combat experiences in Vietnam; 

b).  If there is a diagnosis of a psychiatric disorder other than posttraumatic stress, the VA examiner is asked to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that a psychiatric disorder other than posttraumatic stress is related to an injury, disease, or event in service or to any current service-connected disability by causation or by aggravation. 

If however after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the examiner is asked to clarify whether the requested opinion cannot be determined because there are multiple potential causes, when the in-service events or any service-connected disability is not more likely than any other to cause the Veteran's current psychiatric disorder other than posttraumatic stress disorder and that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file must be made available to the VA examiner for review.

2.  On the claim for VA benefits under 38 U.S.C.A. § 1151: 

a).  Obtain records from the VA clinic in Corpus Christi, Texas before February 2005, pertaining to complaints of gastrointestinal distress or fecal incontinence, including reports of consultation and the results of any fecal blood tests.  

b).  Also obtain from the VA clinic in Corpus Christi, Texas, the protocol for false negative and false positive fecal blood tests. 







3.  If relevant VA records before February 2005 are obtained, arrange to have the VA records reviewed by a VA gastroenterologist to determine whether VA exercised the degree of care that would be expected of a reasonable health care provider in treating the Veteran's symptoms and addressing the results of any fecal blood tests, including whether there was a failure to diagnose colon cancer.  

4.  On completion of the above development, the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder and the claim for VA disability compensation pursuant to 38 U.S.C.A. § 1151 for colon cancer should be adjudicated.  If any benefit sought remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



